TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00413-CR


Kenneth Sashington, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-09-301198, HONORABLE WLFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's court-appointed counsel has filed a motion to abate this appeal for the
trial court to consider his motion to withdraw as appointed appellate counsel and to appoint new
appellate counsel.  Counsel represents that he has filed his motion to withdraw with the trial court.
Accordingly, we abate this appeal for fifteen days and remand the cause to the district court of Travis
County to consider counsel's motion to withdraw and appoint a new appellate attorney.  All appellate
deadlines will be tolled during the period of abatement.  Any orders resulting therefrom shall be filed
with the clerk of this Court within thirty days of the date of the entry of this opinion.


						__________________________________________
						Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin
Abated
Filed:   July 28, 2011
Do Not Publish